Exhibit 10.2

 

Grant No.:           

 

KITE REALTY GROUP TRUST

2013 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

Kite Realty Group Trust, a Maryland real estate investment trust (the
“Company”), grants common shares of beneficial interest, $.01 par value per
share, of the Company (the “Shares”), to the Grantee named below, subject to the
vesting conditions set forth in the attached Restricted Share Agreement.
Additional terms and conditions of the grant are set forth in this cover sheet,
in the attached Restricted Share Agreement (together, the “Agreement”), and in
the Company’s 2013 Equity Incentive Plan, as amended from time to time (the
“Plan”).

 

Grant Date:

 

Name of Grantee:

 

Number of Shares Covered by Grant:

 

Purchase Price per Share: $          .

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent.

 

 

Grantee:

 

 

 

(Signature)

 

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

Title:  

 

 

 

Attachments

 

This is not a share certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

KITE REALTY GROUP TRUST

2013 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

Restricted Shares

 

This Agreement evidences an award of the number of Shares set forth on the cover
sheet, at the Purchase Price set forth on the cover sheet, and subject to the
vesting conditions described below (“Restricted Shares”). The purchase price for
the Restricted Shares is deemed paid by your services to the Company.

 

 

 

Nontransferability of Unvested Restricted Shares

 

To the extent not yet vested, your Restricted Shares may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Restricted Shares be made subject to execution, attachment or similar
process.

 

 

 

Issuance and Vesting

 

The Company will issue your Restricted Shares in your name as of the Grant Date.

 

Your right to the Shares under this Restricted Share Agreement grant vests as to
the total number of Shares covered by this grant, as shown on the cover sheet,
as follows: [        ]. If, however, you are restricted from selling Shares on
any vesting date pursuant to the Company’s policy on insider trading, your
Shares that would have vested on that vesting date will vest on the first date
that is during a window period in which Company insiders are not restricted from
selling Shares, provided you then continue in Service.

 

Your right to the Shares under this Agreement will become fully vested on your
termination of Service due to death or Disability. No additional Restricted
Shares will vest after your Service has terminated for any reason.

 

 

 

Forfeiture of Unvested Shares

 

In the event that your Service terminates for any reason other than death or
Disability, you will forfeit to the Company all of the Restricted Shares that
have not yet vested.

 

 

 

Evidence of Issuance

 

The issuance of the Shares upon the grant of Restricted Shares pursuant to this
Agreement will be evidenced in such a manner as the Company, in its discretion,
deems appropriate, including, without limitation, book entry, registration or
issuance of one or more share certificates, with any unvested Restricted Shares
bearing the appropriate restrictions imposed by this Agreement. As your interest
in the Restricted Shares vests, the recordation of the number of Restricted
Shares attributable to you will be appropriately modified if necessary.

 

Each issuance of shares (whether by book entry, registration or issuance of
share certificates) will be accompanied by a duly executed Assignment Separate
from Certificate in the form attached as Exhibit A to this Agreement.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Shares acquired under this grant. In the event that the

 

2

--------------------------------------------------------------------------------


 

 

 

Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to the vesting of Shares arising from this grant,
the Company will have the right to (i) require you to tender a cash payment,
(ii) deduct from payments of any kind otherwise due to you, (iii) permit or
require you to enter into a “same day sale” commitment with a broker-dealer that
is a member of the Financial Industry Regulation Authority (a “FINRA Dealer”)
whereby you irrevocably elect to sell a portion of the Shares to be vested in
connection with this grant to satisfy withholding obligations and whereby the
FINRA Dealer irrevocably commits to forward the proceeds necessary to satisfy
the withholding obligations directly to the Company or an Affiliate, or
(iv) require you to deliver to the Company Shares already owned by you to meet
such obligations; provided that the Shares delivered must have an aggregate Fair
Market Value equal to the withholding obligation and may not be subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

 

 

 

Section 83(b) Election

 

Under Code Section 83, the difference between the purchase price paid for the
Shares and their fair market value on the date any forfeiture restrictions
applicable to such Shares lapse will be reportable as ordinary income at that
time. For this purpose, “forfeiture restrictions” include the forfeiture of
unvested Shares that is described above. You may elect to be taxed at the time
the Shares are acquired, rather than when such Shares cease to be subject to
such forfeiture restrictions, by filing an election under Code
Section 83(b) with the Internal Revenue Service within 30 days after the Grant
Date. You will have to make a tax payment to the extent the Purchase Price is
less than the fair market value of the Shares on the Grant Date. No tax payment
will have to be made to the extent the Purchase Price is at least equal to the
fair market value of the shares on the Grant Date. The form for making this
election is attached as Exhibit B to this Agreement. Failure to make this filing
within the 30 day period will result in the recognition of ordinary income by
you (in the event the fair market value of the shares as of the vesting date
exceeds the purchase price) as the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING
SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY CODE SECTION 83(b) ELECTION.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company or an
Affiliate in any capacity. The Company and its Affiliates reserve the right to
terminate your Service at any time and for any reason.

 

 

 

Shareholder Rights

 

You have the right to vote the Restricted Shares and to receive any dividends
declared or paid on such Shares. Any distributions you receive as a result of
any split, dividend, combination of Shares or other similar transaction will be
deemed to be a part of the Restricted Shares and subject to the same conditions
and restrictions applicable thereto. Except as described in the Plan, no
adjustments are made for dividends or other rights if the applicable record

 

3

--------------------------------------------------------------------------------


 

 

 

date occurs before an appropriate book entry is made (or your share certificate
is issued). The Company may in its sole discretion require any dividends paid on
unvested Shares to be reinvested in Shares, which the Company may in its sole
discretion deem to be a part of the Restricted Shares and subject to the same
conditions and restrictions applicable to the Restricted Shares.

 

 

 

Adjustments

 

In the event of a split, a dividend or a similar change in the Shares, the
number of Shares covered by this grant may be adjusted (and rounded down to the
nearest whole number) pursuant to the Plan.

 

Your Restricted Shares will be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

Legends

 

If and to the extent that the Shares are represented by certificates rather than
book entry, all certificates representing the Shares issued in connection with
this grant will, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

To the extent the Shares are represented by a book entry, such book entry will
contain an appropriate legend or restriction similar to the foregoing.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Shares. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the

 

4

--------------------------------------------------------------------------------


 

 

 

Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who will include the Company and other persons who are designated by
the Company to administer the Plan.

 

 

 

Code Section 409A

 

The grant of Restricted Shares under this Agreement is intended to be exempt
from, or to comply with, Code Section 409A to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
and administered to be in compliance with Code Section 409A. Notwithstanding
anything to the contrary in the Plan or this Agreement, neither the Company, its
Affiliates, the Board nor the Committee will have any obligation to take any
action to prevent the assessment of any excise tax or penalty on you under Code
Section 409A and neither the Company, its Affiliates, the Board nor the
Committee will have any liability to you for such tax or penalty.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact [Daniel R. Sink at (317) 577-5600] to request paper
copies of these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                            sells, assigns and transfers to
Kite Realty Group Trust, a Maryland real estate investment trust (the
“Company”),                          (                    ) common shares of
beneficial interest of the Company represented by Certificate No.        and
does hereby irrevocable constitute and appoint                              to
transfer the said shares on the books of the Company with full power of
substitution in the premises.

 

Dated:                        , 201

 

 

 

 

 

 

Print Name

 

 

 

 

 

Signature

 

Spouse Consent (if applicable)

 

(Purchaser’s spouse) indicates by the execution of this Assignment his or her
consent to be bound by the terms herein as to his or her interests, whether as
community property or otherwise, if any, in the common shares of beneficial
interest of the Company.

 

 

 

 

 

Signature

 

INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE. 
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO CAUSE THE FORFEITURE
OF YOUR UNVESTED SHARES AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF PURCHASER.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                      The name, address and social security
number of the undersigned:

 

Name:

 

Address:

 

 

Social Security No. :

 

2.                                      Description of property with respect to
which the election is being made:

 

common shares of beneficial interest, par value $.01 per share, of Kite Realty
Group Trust, a Maryland real estate investment trust (the “Company”).

 

3.                                      The date on which the property was
transferred is                              , 201    .

 

4.                                      The taxable year to which this election
relates is calendar year 201    .

 

5.                                      Nature of restrictions to which the
property is subject:

 

The common shares of beneficial interest are subject to the provisions of a
Restricted Share Agreement between the undersigned and the Company. The shares
are subject to forfeiture under the terms of the Agreement.

 

6.                                      The fair market value of the property at
the time of transfer (determined without regard to any lapse restriction) was
$                     per share, for a total of $                    .

 

7.                                      The amount paid by taxpayer for the
property was $                    .

 

8.                                      A copy of this statement has been
furnished to the Company.

 

Dated:                           , 201

 

 

 

 

 

 

Taxpayer’s Signature

 

 

 

 

 

Taxpayer’s Printed Name

 

7

--------------------------------------------------------------------------------


 

PROCEDURES FOR MAKING ELECTION

UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The following procedures must be followed with respect to the attached form for
making an election under Section 83(b) of the Internal Revenue Code in order for
the election to be effective:(1)

 

1.         You must file one copy of the completed election form with the IRS
Service Center where you file your federal income tax returns within 30 days
after the Grant Date of your Restricted Shares.

 

2.         At the same time you file the election form with the IRS, you must
also give a copy of the election form to the Secretary of the Company.

 

3.         You must file another copy of the election form with your federal
income tax return (generally, Form 1040) for the taxable year in which the
shares are transferred to you.

 

--------------------------------------------------------------------------------

(1)           Whether or not to make the election is your decision and may
create tax consequences for you. You are advised to consult your tax advisor if
you are unsure whether or not to make the election.

 

8

--------------------------------------------------------------------------------